Attachment to Advisory Action

Response to Arguments
Applicant's arguments filed 5/25/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that Singer does not recognize that a combination of a suitable high Tg latex and a crosslinker like claimed would provide a coating with sufficient flexibility, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
In response to applicant's argument regarding Tg of Singer’s examples and the crosslinkers used in Singer’s examples, case law holds that the disclosure of a reference is not limited to preferred embodiments or specific working examples therein.  In re Fracalossi, 681 F.2d 792, 794, 215 USPQ 569, 570 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).  A reference is relevant for all that it contains, including non-preferred embodiments because a non-preferred portion of a reference is just as significant as the preferred portion in assessing the patentability of claims.  In re Heck, 669 F.2d 1331, 1333, 216 USPQ 1038, 1039 (Fed. Cir. 1983), In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
In response to applicant's argument regarding 112(a) rejection of claim 49, the argument is not persuasive because the following underlined group include infinite species: Y comprises a branched organic group. Claim 49 depends from claim 48 and should further limited claim 48. However, it requires one of ordinary skill in the art to select suitable substituents from an infinitely large group to make the invention with a reasonable expectation of success. 
In response to applicant's argument regarding examples 1-5, 9-12 and 41-45, it is noted that 1) examples 41-45 are not the only coatings that are styrene-free, there are other styrene free coatings show good wedge bend; 2) the claim rejection is based on that the crosslinker can be N,N,N',N'-tetrabis(2-hydroxypropyl)adipamide; 3) wedge bend is not elongation at break. Therefore, applicant’s argument is insufficient to demonstrate that the coating composition of Singer does not have the claimed property. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763